O’Connor, J.
(dissenting). In Lumber Mut. Ins. Co. v. Zoltek Corp., ante 704 (1995), the court held that a lessee of a building that was damaged by a fire caused by the lessee’s negligence was exempt from tort liability to the lessor and therefore to the fire insurer of the building. The court relied on (1) a provision in the lease requiring the lessee to pay the lessor as additional rent a percentage "of specified operating expenses including hazard and liability insurance premiums; (2) correspondence between the parties; (3) a property maintenance provision; and (4) a so-called “yield-up” clause. I dissented in that case. In the instant case, apparently relying solely on a yield-up clause similar to the one in Lumber Mut. Ins. Co., supra, the court again concludes that the lessee is exempt from tort liability to the lessor, and therefore to the lessor’s fire insurance carrier, for fire damage to the lessor’s property caused by the lessee’s negligence. Apparently, but without setting forth its reasoning, the court has concluded *715that, when a lease contains a yield-up clause like the one in this case, the lessor and the lessee somehow become coinsureds. For all the reasons set forth in my dissent in Lumber Mut. Ins. Co., supra, I dissent in this case.
I shall make a few brief additional comments. In its opinion in this case, the court represents that its “holding is consistent with the law in most other jurisdictions,” citing Safeco Ins. Co. v. Capri, 101 Nev. 429, 430-431 (1985), as an example. My research persuades me that the court’s holding is not consistent with the law in most other jurisdictions. No purpose would be served by extensive analysis in this opinion of the numerous relevant cases in other jurisdictions, requiring, as it would, extensive discussion of distinctions in lease provisions and in the reasoning set forth in the opinions. Unlike the present case, for instance, Safeco Ins. Co. v. Capri, the principal case relied on by the court in this case, involved a lease that contained a provision by which the lessor was committed to provide fire insurance. As I observed in my dissent in Lumber Mut. Ins. Co., “[pjerhaps, if the lessor had contractually bound itself to obtain fire insurance on the lessor’s building, a situation that has obtained in other cases throughout the country, it reasonably could be argued that that provision must have been designed to benefit the lessee by exempting the lessee from liability for its own negligence in causing fire damage to the lessor’s property. However, there is no need to speculate about that in this case because, here, there is no provision in the relevant lease, or in accompanying letters, requiring the lessor . . . .to purchase fire insurance.” Id. at 709-710 (O’Connor, J., dissenting). Similarly, in this case, the lease does not contain an undertaking by the lessor to furnish fire insurance protection, and therefore it is significantly distinguishable from Safeco Ins. Co. v. Capri, supra.